
	

113 S8 IS: End Wasteful Tax Loopholes Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 8
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Schumer, Mrs. Gillibrand,
			 Mr. Lautenberg, Mr. Menendez, Mr.
			 Brown, Mr. Schatz,
			 Mr. Sanders, Mrs. Boxer, Mr.
			 Blumenthal, Mr. Cardin,
			 Mr. Coons, and Mr. Levin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		Expressing the sense of the Senate on the need to enact
		  legislation to eliminate wasteful tax loopholes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the End Wasteful Tax Loopholes
			 Act.
		2.Sense of the
			 Senate on the elimination of tax loopholesIt is the sense of the Senate that Congress
			 should enact legislation to—
			(1)eliminate
			 wasteful tax loopholes that create incentives for taxpayers to engage in
			 transactions that have no economic substance solely to lower their tax
			 bills;
			(2)eliminate
			 corporate tax loopholes and wasteful tax breaks for special interests;
			(3)enhance tax
			 fairness by reforming or eliminating tax breaks that provide excessive benefits
			 to millionaires and billionaires;
			(4)crack down on tax
			 cheaters and close the tax gap;
			(5)use the revenue
			 saved by curtailing tax loopholes to reduce the Federal deficit and reform the
			 Federal tax code;
			(6)address
			 provisions in the Federal tax code that make it more profitable for companies
			 to create jobs overseas than in the United States; and
			(7)reform the
			 Federal tax code in a manner that promotes job creation, competitiveness, and
			 economic growth in the United States.
			
